In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 18‐1753 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

TRAVIS S. VACCARO, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
           No. 17‐CR‐84‐JPS — J.P. Stadtmueller, Judge. 
                     ____________________ 

  ARGUED DECEMBER 11, 2018 — DECIDED FEBRUARY 7, 2019 
               ____________________ 

   Before WOOD, Chief Judge, and RIPPLE, and BARRETT, Circuit 
Judges. 
    BARRETT,  Circuit  Judge.  Travis  Vaccaro  entered  a  condi‐
tional guilty plea to possessing a firearm as a felon, 18 U.S.C. 
§ 922(g), preserving his right to appeal the denial of his mo‐
tion to suppress the gun. Vaccaro contests both the pat‐down 
search that occurred seconds after police oﬃcers pulled over 
his car and the search of the car that yielded the gun. The pat‐
down was lawful under Terry v. Ohio, 392 U.S. 1 (1968). The 
2                                                     No. 18‐1753 

sweep of the car, which the district court upheld under Mich‐
igan v. Long, 463 U.S. 1032 (1983), is a closer call, but we con‐
clude that it too was permissible. Accordingly, we aﬃrm.  
    Our  summary  of  the  facts  is  taken  from  an  evidentiary 
hearing  on Vaccaro’s motion to  suppress. Milwaukee  police 
oﬃcers Aaron  Frantal  and  Matthew  Tracy  stopped  Vaccaro 
for running a red light. Oﬃcer Frantal testified that Vaccaro 
stopped his car and made a “very ferocious move” by “bend‐
ing at the waist.” Vaccaro then leaned toward the passenger 
seat and “made another aggressive move with his entire top 
torso and both arms into the back seat of the vehicle.” Oﬃcer 
Tracy added that he saw Vaccaro “double over bending at the 
waist” and then reach toward the passenger side of the car. 
Oﬃcer Frantal testified that Vaccaro’s movements took under 
five seconds. Afraid that Vaccaro might be trying to “gain con‐
trol of something from the back seat,” Oﬃcer Frantal drew his 
gun and ordered Vaccaro out of his car. The oﬃcers immedi‐
ately  handcuﬀed  Vaccaro,  and  Oﬃcer  Frantal  patted  him 
down. 
    Meanwhile, Oﬃcer Tracy asked Vaccaro questions about 
his movements. Vaccaro expressed frustration to the oﬃcers 
and  mentioned  that  “people  are  trying  to  kill  me.”  Vaccaro 
also said that he merely “took [his] coat oﬀ” when he pulled 
over. After saying that he was going to search the car, Oﬃcer 
Tracy asked Vaccaro seven times whether there was a gun in 
the car. Vaccaro responded once to reiterate that someone was 
trying to kill him and another time to say “I don’t have any‐
thing.” Oﬃcer Tracy added that Vaccaro appeared to be “ex‐
tremely nervous” and in a “real amped‐up state,” which con‐
tributed to the oﬃcer’s belief that Vaccaro was under the in‐
fluence of drugs. 
No. 18‐1753                                                        3 

   As  Oﬃcer  Tracy  questioned  Vaccaro,  Oﬃcer  Frantal 
found a GPS monitor on Vaccaro’s ankle. Vaccaro confirmed 
that he was on supervision for “false imprisonment,” which 
the oﬃcers understood to be a felony. Oﬃcer Frantal did not 
discover a weapon during the frisk. But both oﬃcers testified 
that they noticed a rifle case in the backseat. Neither oﬃcer 
said anything, they testified, for fear of their safety; they did 
not want to alert an “agitated” Vaccaro that they had seen the 
case.  
    The  oﬃcers then locked Vaccaro, still handcuﬀed, in the 
backseat of their squad car. Oﬃcer Frantal testified that Vac‐
caro “did not appear to be fully stable” as he was led to the 
car. Oﬃcer Frantal called in the traﬃc violation to dispatch, 
which drew back‐up oﬃcers to the scene. 
    Meanwhile,  Oﬃcer  Tracy  returned  to  Vaccaro’s  car  and 
began  searching  the  front  seats.  Oﬃcer  Frantal  then  ap‐
proached  the  vehicle.  He  soon  remarked  that  he  saw  a  rifle 
case in the backseat. The oﬃcers then removed a coat on top 
of the rifle case and eventually confirmed that a rifle was in‐
side it. 
    The magistrate judge recommended that the district court 
deny Vaccaro’s motion to suppress. She credited the oﬃcers’ 
testimony that Vaccaro had made furtive movements because 
Vaccaro had admitted to taking oﬀ his jacket; therefore, she 
said, the oﬃcers had reasonable suspicion to frisk Vaccaro for 
weapons. But she discredited the oﬃcers’ testimony that they 
had seen a rifle case in the back of Vaccaro’s car before locking 
him in the squad car. The legality of the search therefore de‐
pended  on  whether  Vaccaro’s  furtive  gestures  provided  the 
oﬃcers  with  reasonable  suspicion  to  search  the  passenger 
4                                                   No. 18‐1753 

compartment of the car in addition to Vaccaro’s person. She 
concluded that they did. 
     Vaccaro objected to the magistrate judge’s report and rec‐
ommendation, arguing that the immediate frisk was not jus‐
tified by reasonable suspicion and that the search of the car 
was not a lawful protective search under Long. The govern‐
ment argued that both the frisk and car search were reasona‐
ble.  Vaccaro’s  furtive  movements  justified  the  pat‐down 
search, the government said, and locking Vaccaro in the squad 
car before the vehicle search enabled the oﬃcers to “avert[] a 
calamitous and explosive event.”   
    The district judge sided with the government and denied 
Vaccaro’s motion to suppress. The judge accepted the magis‐
trate judge’s findings of fact and discredited the oﬃcers’ tes‐
timony that they had observed the rifle case in the backseat 
before they searched the car. But Vaccaro’s furtive movements 
provided  the  oﬃcers with  reasonable  suspicion  that  he  had 
“potentially  armed  himself  or  concealed  a  firearm,”  which 
warranted a protective frisk. The district judge also concluded 
that the vehicle search was reasonable under Long. Although 
Vaccaro was handcuﬀed and locked in a squad car during the 
search, he was not under arrest and could still be “dangerous” 
or  gain  “immediate  access”  to  weapons.  While  the  oﬃcers’ 
“stated  bases  for  their  suspicion  of  dangerousness  …  are 
few,” the judge observed, he was “constrained” to find that 
the  oﬃcers  had reasonable suspicion  that  Vaccaro was dan‐
gerous  based  on  his  “furtive  movements,”  the  “relatively 
late” time of the stop, and the oﬃcers’ belief that Vaccaro was 
on drugs. Citing United States v. Arnold, 388 F.3d 237 (7th Cir. 
2004), the judge further explained that, had “the traﬃc stop 
resulted  only  in the issuance of a citation for  running  a red 
No. 18‐1753                                                            5 

light, Vaccaro would have been permitted to re‐enter his ve‐
hicle.” 
    Vaccaro  then  conditionally  pleaded  guilty  to  knowingly 
possessing  a  firearm  as  a  felon.  18  U.S.C.  §  922(g).  He  ex‐
pressly reserved the right to challenge the denial of his motion 
to suppress. 
    On appeal, Vaccaro renews his challenge to the pat‐down 
frisk and to the search of his car. We review the district court’s 
underlying factual findings for clear error, and we review de 
novo the district court’s legal conclusions, including its deter‐
minations of reasonable suspicion. See Ornelas v. United States, 
517 U.S. 690, 699 (1996); United States v. Ruiz, 785 F.3d 1134, 
1140–41 (7th Cir. 2015). 
    Vaccaro contends that the district court mistakenly cred‐
ited the oﬃcers’ testimony that he made furtive movements 
before  exiting  his  car.  This  argument  can  be  dispatched 
quickly. Vaccaro protests that because the oﬃcers lied about 
seeing the rifle case before locking him in the squad car, they 
were also incorrect (or untruthful) about his movements. But 
the  district  court  may  credit  all  or  part  of  a  witness’s  testi‐
mony,  especially  when  there  is  more  than  one  permissible 
reading of the evidence. See United States v. McGraw, 571 F.3d 
624, 629 (7th Cir. 2009). And although Vaccaro maintains that 
the oﬃcers’ views through the rear window were obstructed 
by the headrests and a temporary license card, the judge cred‐
ited  the  oﬃcers’  testimony  about  the  movements  they  ob‐
served, bolstered by Vaccaro’s own admission that he took oﬀ 
his coat when he was pulled over. In light of Vaccaro’s admis‐
sion that he was indeed moving around, we are not left with 
a “definite and firm conviction” that the district court mistak‐
enly  credited  the  oﬃcers’  testimony.  See  United  States  v. 
6                                                      No. 18‐1753 

Thurman, 889 F.3d 356, 363–64 (7th Cir. 2018) (finding no clear 
error when court faced with “he said versus they said” situa‐
tion). 
    Because Vaccaro cannot show that the district court clearly 
erred in finding that he made furtive movements before leav‐
ing the car, he cannot show that the pat‐down was unlawful. 
Vaccaro’s movements, including bending forward at the waist 
and reaching toward the passenger and rear seats, reasonably 
suggested  that  he  could  be  reaching  for  or  concealing  a 
weapon. See United States v. Evans, 994 F.2d 317, 321 (7th Cir. 
1993); United States v. Denney, 771 F.2d 318, 322 (7th Cir. 1985). 
Moreover,  Vaccaro  appeared  to  be  “having  diﬃculty  with 
something that the oﬃcer could not see,” so the oﬃcers had 
reasonable suspicion to order him out of the car and to per‐
form  a  pat‐down  search.  See  United  States  v. Hendricks,  319 
F.3d 993, 1004 (7th Cir. 2003). Vaccaro oﬀered an innocent ex‐
planation for his movements, but an oﬃcer need not be abso‐
lutely certain that a suspect is armed before conducting a pro‐
tective pat‐down. See Terry, 392 U.S. at 27; United States v. Ford, 
872 F.3d 412, 415 (7th Cir. 2017). 
    Vaccaro also protests that the frisk was unreasonable be‐
cause the oﬃcers handcuﬀed him unnecessarily. Handcuﬃng 
a  suspect during  a  pat‐down  search  for  weapons  should  be 
the rare case. See United States v. Smith, 3 F.3d 1088, 1094 (7th 
Cir. 1993). But there is “a limited set of circumstances in which 
handcuﬀs  are  appropriate  without  converting  a  Terry  stop 
into  a  full arrest,”  and  “[c]hief  among  them  is  oﬃcer  safety 
and  the  possibility  of  the  presence  of  a  weapon.”  Howell  v. 
Smith, 853 F.3d 892, 898 (7th Cir. 2017). Based on the oﬃcers’ 
concern  that  Vaccaro  might  have  armed  himself  with  a 
No. 18‐1753                                                          7 

weapon  when  they  observed  his  “aggressive”  movements, 
handcuﬃng him to conduct the frisk was reasonable. 
    Vaccaro  next  argues  that  the  district  court  should  have 
suppressed the rifle because the oﬃcers discovered it during 
an  unlawful  search  of  his  car.  The  government  asserts  that 
Michigan v. Long justified the search. The Long exception to the 
warrant  requirement  permits  the  police  to  search  a  vehicle 
when there are “genuine safety or evidentiary concerns.” Ar‐
izona  v.  Gant,  556  U.S.  332,  347  (2009).  Long  holds:  “[T]he 
search of the passenger compartment of an automobile, lim‐
ited to those areas in which a weapon may be placed or hid‐
den, is permissible if the police oﬃcer possesses a reasonable 
belief based on ‘specific and articulable facts which, taken to‐
gether with the rational inferences from those facts, reasona‐
bly warrant’ the oﬃcers in believing that the suspect is dan‐
gerous and the suspect may gain immediate control of weap‐
ons.” 463 U.S. at 1049–50 (quoting Terry, 392 U.S. at 21). In ap‐
plying  this  test,  the  key  question  is  whether  the  search  was 
reasonable. See United States v. Correa, 908 F.3d 208, 217 (7th 
Cir. 2018). Long searches are grounded in concern for oﬃcer 
safety, see 463 U.S. at 1050, so if that concern is not present, 
Long does not justify the search. See Gant, 556 U.S. at 338–39 
(discussing how searches incident to arrest are not reasonable 
if concerns underlying exception to warrant requirement are 
absent). 
    Long’s first prong is satisfied here because the oﬃcers had 
reasonable suspicion to believe that Vaccaro was dangerous 
at the time they searched the car. In addition to Vaccaro’s fur‐
tive movements, the oﬃcers suspected that Vaccaro was un‐
der the influence of drugs, which gave them greater reason to 
fear for their safety. See Long, 463 U.S. at 1050; United States v. 
8                                                          No. 18‐1753 

Kenerson,  585 F.3d  389,  392  (7th  Cir.  2009).  The  oﬃcers  also 
discovered that Vaccaro was on probation for “false impris‐
onment,” and prior criminal activity is one factor that can con‐
tribute  to  reasonable  suspicion.  See United  States  v.  Johnson, 
427 F.3d 1053, 1057 (7th Cir. 2005). 
    The second prong of the Long inquiry requires the govern‐
ment to establish that the oﬃcers reasonably suspected that 
Vaccaro could gain “immediate control” of weapons in the ve‐
hicle. See 463 U.S. at 1049–50; United States v. Stewart, 902 F.3d 
664, 674 (7th Cir. 2018). Vaccaro claims that he could not have 
immediately  obtained  weapons  because  he  was  handcuﬀed 
and locked in the back of a squad car. He insists that this case 
is controlled by Arizona v. Gant, in which the Supreme Court 
held that oﬃcer‐safety concerns did not justify a search inci‐
dent to the arrest of a driver who had been handcuﬀed and 
locked  in  the  back  seat  of  a  squad  car.  556  U.S.  at  335.  The 
government,  on  the  other  hand,  contends  that  Gant  doesn’t 
govern  because  Vaccaro  wasn’t  arrested.  When  a  suspect  is 
merely detained, the government argues, United States v. Ar‐
nold  controls  the  Long  inquiry.  388  F.3d  237,  241  (7th  Cir. 
2004). 
    In  Arnold,  which  we  decided  before  Gant,  the  motorist 
made furtive movements upon being stopped by police. 388 
F.3d at 238. The oﬃcer asked him to step out of the vehicle, 
patted him down, and “placed [the motorist] in the back seat 
of the patrol car so that he could ensure that the traﬃc stop 
was  completed  safely.”  Id.  The  oﬃcer  then  decided  to  have 
the car towed because the defendant had been driving with a 
learner’s permit without a licensed driver. Id. Before towing 
the vehicle, however, the oﬃcer searched it and discovered a 
firearm.  Id. at 238–39.  We  held  that  oﬃcer‐safety  concerns 
No. 18‐1753                                                            9 

justified the  search under Long.  Id. at 241.  This was  a traﬃc 
stop, not an arrest, and the oﬃcer “may have permitted [the 
motorist] to gather items from the car before leaving the scene 
even if the oﬃcer would not have permitted him to drive the 
vehicle.” Id. We also noted that while the motorist was in the 
back seat of the squad car, he was not handcuﬀed and there‐
fore “could have broken away from [the oﬃcer’s] control.” Id.  
     At oral argument, we asked the government whether Gant 
limited or overruled Arnold, and it maintained that Arnold is 
still good law. We agree. In Arnold, it was reasonable to be‐
lieve  that  the  defendant,  who  was  not  under  arrest,  could 
have regained access to his vehicle. See id. at 238, 241; see also 
Gant, 556 U.S. at 352 (Scalia, J., concurring) (“In the no‐arrest 
case, the possibility of access to weapons in the vehicle always 
exists, since the driver or passenger will be allowed to return 
to the vehicle when the interrogation is completed.”). In Gant, 
the opposite was true: the defendants were not going to return 
to  the  vehicle  because  they  were  arrested,  handcuﬀed,  and 
locked  in  squad  cars.  See  556  U.S.  at  336–37,  344.  The  cases 
therefore do not conflict: Arnold applies to Terry stops; Gant 
applies to arrests.  
    Thus, if Vaccaro had been under arrest, Gant would con‐
trol. And if Vaccaro contended that he had been under arrest, 
we would face the diﬃcult task of determining whether this 
Terry stop became an arrest. See, e.g., United States v. Bullock, 
632 F.3d 1004, 1016–18 (7th Cir. 2011). But Vaccaro does not 
argue that the oﬃcers arrested him. To the contrary, he con‐
ceded at oral argument that he had been subjected to a Terry 
stop, not an arrest, and that he would have been allowed back 
to  his  vehicle  at  the  conclusion  of  his  brief  detention  if  the 
10                                                            No. 18‐1753 

oﬃcers had found no contraband.1 Vaccaro’s concession dic‐
tates the disposition of this case. By admitting that he would 
have been allowed to return to his car, Vaccaro conceded that 
he could have gained “immediate control of weapons” inside 
the vehicle. The search was therefore lawful under Long. 463 
U.S. at 1049; Arnold, 388 F.3d at 241. 
      The judgment of the district court is AFFIRMED. 
       
       
       




                                                 
1 Vaccaro also conceded that he did not argue in the district court that his 

detention amounted to an arrest, rather than a Terry stop.